Title: From Thomas Jefferson to Tarlton Saunders, 11 August 1823
From: Jefferson, Thomas
To: Saunders, Tarlton


Sir
Monticello
Aug. 11. 23.
I ought ere this to have made payment of my first bond of 1200.D. to mr Lyle and I am thankful for your forbearance to remind me of it. you know I presume of the great responsibility for which I became liable to the bank of the US. on account of the decd Colo Nicholas, which has deranged all my calculns as to my own affairs. myself and my gr. son Th: J. R. (into whose hands and managemt age and debility have obliged me to commit all my affairs) have determined to make a large sale of property at the next Christmas: and that from the immediate proceeds of this sale my first payment to you shall be made; and the relief given me by this sale will leave me without danger of failing in my subsequent payments to you. Accept the assurance of my great esteem & respectTh: J